Citation Nr: 0734051	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-08 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
upper extremities, bilateral.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran had active duty service from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In his March 2005 substantive appeal, the veteran requested a 
hearing before the Board.  In correspondence dated in 
December 2006 and September 2007, the   veteran cancelled two 
scheduled Travel Board hearings. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A preliminary review of the record discloses that further 
development is necessary as to the claim of service 
connection for a disability claimed to have been caused by in 
service exposure to herbicides (Agent Orange).

The veteran served in Vietnam, and he therefore is presumed 
to have been exposed to an herbicide during such service. 38 
C.F.R. § 3.307(a)(6)(iii); Haas v. Nicholson, 20 Vet. App. 
257 (2006). 

The RO denied the claim because the veteran did not have 
acute or subacute peripheral neuropathy that was manifest 
during active duty service or a year following service 
through the presumptive provisions of herbicide exposure.  
However, the law provides that, with regard to all claimed 
disorders, VA must also ascertain whether there is any basis 
(e.g., direct, presumptive or secondary) to indicate that the 
claimed disorders were incurred by any incident of military 
service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).  Thus, the veteran's claim that 
his current peripheral neuropathy is a result of Agent Orange 
exposure must be considered on a direct basis.  

The RO denied the claim because it found that peripheral 
neuropathy was not a disorder under 38 C.F.R. §3.309(e)which 
could be presumptively linked to presumed herbicide exposure. 
However, the law provides that "presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection. The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid." 38 C.F.R. § 3.303(d) (2007).

Stated alternatively, the presumptive provisions may not, by 
law, foreclose the establishment of direct service connection 
for the disorders that are not found to be presumptively 
linked to military service.

The evidence raises consideration of a direct theory of 
entitlement. Treatment records dated in September 2002 and 
April 2004 and non-VA medical records dated in November 2004 
show that the veteran currently has peripheral neuropathy 
(i.e., not a disorder presumptively linked to herbicide 
exposure).  In an October 2004 letter, Jerald P. Vizzone, 
D.O., opines that the veteran's severe weakness in his upper 
extremities is related to chemical exposure, including Agent 
Orange, during the veteran's service in Vietnam.  

The veteran's service medical records do not indicate any 
complaints of neurological symptoms such as paresthesia, 
tingling or numbness and his pre-separation physical 
examination questionnaire and report of clinical examination 
are negative for such symptoms. During a personal hearing 
conducted at the RO in July 2006, the veteran testified that 
he worked as a machinist from the time of his military 
discharge to approximately three to four years prior to the 
hearing (i.e., approximately 35 years). The veteran stated 
that he had continuing symptoms of neuropathy since discharge 
from active military duty.

As part of VA's duty to assist claimants in obtaining 
evidence, 3.159(c)(4)(I) dictates that in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion when the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but does contain: 1) 
competent lay or medical evidence of a current diagnosed 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, and 3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury or disease in service or with 
another service-connected disability.  In Locklear v. 
Nicholson, 20 Vet. App. 410 (2006), the Court cited McLendon 
v. Nicholson, 20 Vet.App. 79, 83 (2006) in which the Court 
observed that the third prong of § 3.159(c)(4)(I), which 
requires that the evidence of record "indicates" that "the 
claimed disability or symptoms may be associated with the 
established event," establishes "a low threshold." 

In sum, the evidence shows an incident in service (i.e. Agent 
Orange exposure), a current disability, and medical evidence 
suggesting that the current disability may be linked to 
service.  However, Dr. Vizzone (an orthopedic surgeon) did 
not explain the basis for his opinion. Thus, the current 
evidence of record does not contain enough information to 
decide the instant claim, and a VA examination is necessary.   

Additionally, in the July 2006 Decision Review Officer (DRO) 
hearing, the veteran asserted that service connection for 
peripheral neuropathy may be warranted as secondary to the 
veteran's service connected residuals from a head injury.  
Concerning this assertion, the record includes an August 2006 
VA etiology opinion solely stating that "peripheral 
neuropathy of the upper extremities is not caused or resulted 
from head trauma in service" without any explanation.  The 
VA examiner must comment on whether the assertion that the 
veteran's peripheral neuropathy may be related to his service 
connected head injury has any merit.  

The claim will therefore be remanded for a clarifying medical 
examination to determine whether the veteran's current 
peripheral neuropathy may be linked to herbicide exposure 
during active duty service.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for peripheral 
neuropathy that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  

2.  After receipt of the veteran's 
response or the passage of a reasonable 
period of time set by the RO/AMC, the 
RO/AMC will afford the veteran a VA 
examination, to be conducted by an 
appropriately qualified physician (i.e., 
one qualified as to the cause of 
neurological disorders such as peripheral 
neuropathy as present in this appeal.  
The claims folder, and a copy of this 
remand, will be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand.  

The examiner is instructed to 
presume that the veteran was exposed 
to herbicides during Vietnam service 
from 1965 to 1967.  The examiner 
must respond to the inquiry as to 
whether or not peripheral neuropathy 
was caused or aggravated by any 
incident of active duty service, to 
include presumed exposure to 
herbicides, (such as Agent Orange) 
or is secondarily related to the 
veteran's service connected head 
injury.  The examiner must state the 
medical basis or bases for this 
opinion, and comment upon the course 
of development of the disorder, 
given all clinical evidence of 
record to include the service 
medical records and the veteran's 
hearing testimony reported above.  
If the examiner is unable to so 
state without resort to speculation, 
he or she should so state. The 
RO/AMC should ensure that any 
clinical studies deemed necessary by 
the examiner or otherwise required 
are conducted.

3. The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the veteran a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

